DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In paragraph 30 “41” should be --32--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (CN 101947940).
Goto discloses a steering apparatus for a vehicle, comprising: a steering wheel (see ¶2); a plurality of electrical components (3, 4, 13) provided in the steering wheel (see Fig 1); a plurality of electrical contacts (9, 10,11, 12) for supplying power to the electrical components (13) or outputting signals from the electrical components (3, 4, 13) to an external portion (20); and a switching device (see ¶9-11) which switches, when the plurality of electrical components (3, 4, 13) are commonly connected to any 
Re claim 2, wherein the plurality of electrical components (3, 4, 13) include a first electrical component (3) and a second electrical component (4) having different current regions in which current flows, and the one electrical contact (ground circuit) to which the first electrical contact (3) and the second electrical contact (4) are commonly connected is a ground line (see ¶28).
Re claim 5, the plurality of electrical contacts (9, 10,11, 12) are connectors having a plurality of connection pins (15, 41, 42). 
Re claim 6, the plurality of electrical contacts (9, 10,11, 12) are connectors having a plurality of connection pins (15, 41, 42).
Allowable Subject Matter
Claims 3, 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9616896 		switching control
US 5562466 		connection pins
		US 4547655 		steering wheel heater
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656